UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-K x ANNUAL REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file No.000-50875 XELR8 HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 84-1575085 (State of incorporation) (I.R.S. Employer Identification Number) 480 South Holly Street
